Citation Nr: 1213838	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to August 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO awarded service connection for peripheral neuropathy of the bilateral lower extremities and assigned 10 percent disability ratings for each lower extremity, effective August 31, 2004.

In November 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are being remanded to the RO via the Appeals Management Center (AMC) in Washington.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

The most recent VA examination for peripheral neuropathy of the bilateral lower extremities was in January 2009; April 2009 electromyography/nerve conduction study results confirmed a diagnosis of mild sensorimotor polyneuropathy of the lower extremities.  During his November 2011 Board hearing, the Veteran testified that the symptoms associated with his peripheral neuropathy of the bilateral lower extremities is worse than what was shown on the 2009 VA examination.  

As it has been over three years since his last examination and the Veteran alleges that his condition has worsened, the RO/AMC should arrange for the Veteran to undergo a current VA peripheral nerves examination.  See 38 C.F.R. § 3.159 
(2011); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required 
to afford a contemporaneous medical examination where examination report was approximately two years old); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

The Board also notes that in the VA treatment records for the Veteran's various disabilities, most recently dated in September 2011, the examiner indicated "chronic issues with neuropathy symptoms."  Some objective findings were reported on a review of systems, but the Veteran declined VA treatment for his peripheral neuropathy.  He did report that he continues to receive treatment for his lower extremity peripheral neuropathy at a private neurologist.  Thus, the ongoing medical records from the Veteran's private neurologist should also be obtained.  38 U.S.C.A. § 5103A(b) (West 2002)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for his peripheral neuropathy of the bilateral lower extremities since January 2009.  After securing any necessary release, the RO/AMC should request any records which are not duplicates of those contained in the claims file.  In addition, obtain relevant VA treatment records dating since September 2011 from the Memphis VA medical center.  If any identified records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA peripheral nerves examination to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The claims file must be reviewed by the examiner in conjunction with the appeal.

The examiner should describe all symptomatology related to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, including motor and sensory, and provide a rationale for any opinions expressed.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should adjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


